UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7001



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOE LOUIS BRADY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CR-96-36, CA-99-46-1)


Submitted:   January 18, 2001             Decided:   January 24, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joe Louis Brady, Appellant Pro Se. Robert Michael Hamilton, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joe Louis Brady appeals the district court’s order denying

relief on his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.   Brady contends for the first time on appeal

that his sentence violated the Supreme Court’s decision in Apprendi

v. New Jersey, 530 U.S. 466 (2000).   We generally do not consider

issues raised for the first time on appeal, except under narrow

circumstances not present here. Muth v. United States, 1 F.3d 246,

250 (4th Cir. 1993) (holding that issues raised for the first time

on appeal generally will not be considered absent exceptional cir-

cumstances of plain error or fundamental miscarriage of justice).*

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    United States v.

Brady, Nos. CR-96-36; CA-99-46-1 (M.D.N.C. June 23, 2000).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED




     *
      Even if this claim were properly before the court, Brady was
not sentenced above the statutory maximum for the offense of
conviction, so the sentence does not implicate the concerns in
Apprendi. United States v. Angle, 230 F.3d 113, 123 (4th Cir.),
pet. for reh’g filed, Oct. 26, 2000 (No. 96-4662).

                                 2